internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-108006-99 date date partnership partnership_agreement partner partner partner partner dear this responds to your letter dated date and prior correspondence on behalf of partnership and partners requesting a ruling that the proposed amendment to a partnership_agreement will not cause sec_2703 and sec_2704 of the internal_revenue_code to apply to partnership_agreement you represent the facts to be as follows partnership is a general_partnership created prior to date under the terms of the partnership_agreement the partnership_agreement has not been amended partnership’s four general partners are are partner partner partner and partner plr-108006-99 under and dollar_figure of the partnership_agreement upon the death of a person who is the beneficial_owner of a general_partner of such person’s interest must be purchased on a date specified in a written notice from the partnership but not later than days after the end of the fiscal_year in which the death occurs and the remaining may be purchased at any time within ten years after death but must be purchased in any event on the tenth anniversary of death section dollar_figure of the partnership_agreement provides that the price for the interest to be purchased is to be paid in ten equal annual installments the first installment is to be paid on the first anniversary of the closing date together with interest on the unpaid balance at the rate of per annum to be paid on each anniversary of the closing date commencing with the first anniversary of the closing date the partnership’s obligation is to be evidenced by the execution and delivery of ten non-negotiable promissory notes bearing interest at the rate of per annum the promissory notes are to mature at annual intervals the partnership has the right to prepay the promissory notes in whole or in part with interest thereon the parties propose to amend dollar_figure of the partnership_agreement to provide that interest on any unpaid balance of the purchase_price will be at a rate equal to the greater of per annum or the long-term applicable_federal_rate under sec_1274 compounded annually you request a ruling that this proposed amendment to dollar_figure of the partnership_agreement will not cause sec_2703 or sec_2704 to apply to any of the provisions of the partnership_agreement application of sec_2703 sec_2703 provides that for purposes of the estate gift and generation- skipping transfer_taxes the value of any property is determined without regard to any option agreement or other right to acquire or use the property at a price less than the fair_market_value of the property without regard to such option agreement or right or any restriction on the right to sell or use such property under public law e a ii sec_2703 applies to agreements options rights or restrictions entered into or granted after date and agreements options rights or restrictions in existence prior to date that are substantially_modified after that date see also sec_25_2703-2 sec_25_2703-1 provides that a right or restriction that is substantially_modified is treated as a right or restriction created on the date of the modification any discretionary modification of a right or restriction whether or not authorized by the terms of the agreement that results in other than a de_minimis change to the quality value or timing of the rights of any party with respect to property that is subject_to the right or restriction is a substantial modification if the terms of the right or restriction plr-108006-99 require periodic updating the failure to update is presumed to substantially modify the right or restriction unless it can be shown that updating would not have resulted in a substantial modification the addition of any family_member as a party to a right or restriction including by reason of a transfer of property that subjects the transferee family_member to a right or restriction with respect to the transferred property is considered a substantial modification unless the addition is mandatory under the terms of the right or restriction or the added family_member is assigned to a generation determined under the rules of sec_2651 no lower than the lowest generation occupied by individuals already a party to the right or restriction under sec_25_2703-1 a substantial modification does not include a modification required by the terms of a right or restriction a discretionary modification of an agreement conferring a right or restriction if the modification does not change the right or restriction a modification of a capitalization rate used with respect to a right or restriction if the rate is modified in a manner that bears a fixed relationship to a specified market interest rate and a modification that results in an option_price that more closely approximates fair_market_value in the present case the partnership_agreement was executed prior to date and has not been amended since that date the parties propose to change the interest rate on installment payments under dollar_figure of the partnership_agreement from the current per annum to the greater of per annum or the long-term applicable_federal_rate under sec_1274 compounded annually this modification will result in an option_price that more closely approximates fair_market_value therefore we conclude that the proposed amendment to dollar_figure of the partnership_agreement will not constitute a substantial modification of the partnership_agreement for purposes of sec_2703 application of sec_2704 liquidation_right in a family-controlled corporation or partnership the lapse is treated as a transfer of an amount equal to the loss in the value of the interest attributable to such lapse sec_2704 provides in general that if there is a transfer of an interest in a corporation or partnership to a member_of_the_transferor's_family and the transferor's family controls the entity immediately before the transfer then any applicable_restriction is disregarded in determining the value of the transferred interest an applicable_restriction is defined in sec_2704 as any restriction which effectively limits the ability of the corporation or partnership to liquidate sec_2704 provides generally that if there is a lapse of a voting or under public law e a iii and sec_25_2704-3 sec_2704 applies to restrictions or rights or limitations on rights created after date in the present case the partnership_agreement was executed prior to date the proposed amendment to dollar_figure of the partnership_agreement does not involve the creation of any new restrictions or rights or limitations on rights after plr-108006-99 date therefore we conclude that the proposed amendment will not cause sec_2704 to apply to any restrictions or rights or limitations on rights contained in the partnership_agreement except as we have specifically ruled herein we express no opinion under the cited provisions or under any other provision of the code this ruling is based on the facts and applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in the ruling take effect the ruling will have no force or effect if the taxpayer is in doubt whether there has been a change in material fact or law a request for reconsideration of this ruling should be submitted to this office this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for purposes
